IN THE COMMONWEALTH COURT OF PENNSYLVANIA

York Road Realty Co., L.P.,         :
                        Appellant   :
                                    :
           v.                       :
                                    : No. 1513 C.D. 2015
Cheltenham Township                 :


                               ORDER

           AND NOW, this day 26th of April, 2016, it is ORDERED that the
above-captioned opinion filed March 2, 2016, shall be designated OPINION
rather than MEMORANDUM OPINION, and it shall be reported.


                                    ___________________________
                                    ANNE E. COVEY, Judge